Citation Nr: 0844033	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  06-01 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating greater than 30 
percent for service-connected depression with insomnia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk




INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1979. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted an initial rating of 10 percent for depression with 
insomnia effective August 23, 2004.

During the pendency of this appeal, in December 2005, the RO 
granted an increased rating of 30 percent, effective March 
10, 2003.  However, as that grant does not represent a total 
grant of benefits sought on appeal, the claim for increase 
remains before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).


FINDING OF FACT

The veteran's depression with insomnia is manifested by 
irritability, anxiety, and an inability to deal with stress 
at work.  There are no current suicidal ideations or 
hallucinations.  The veteran has no thought process or 
communication deficits, maintains good social relationships, 
and is employed full time.  He does not 
participate in a regular treatment or therapy program.   


CONCLUSION OF LAW

The criteria for an initial disability rating in greater than 
30 percent for depression with insomnia have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9434 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION
	
Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2008).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R.  § 
4.1 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's depression has been rated as 30 percent 
disabling since March 10, 2003.  Since the veteran timely 
appealed the rating initially assigned for his disability, 
the Board must consider entitlement to "staged" ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the appeal.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).   The Board thus turns to the 
applicable criteria.

Under the relevant rating criteria, a 30 percent disability 
rating is assigned for a mental disorder (including 
depressive disorders) when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9434 (2008).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is assigned when the mental disorder 
produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9434 (2008).  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet.  
App. 436 (2002).  

The veteran contends that his Global Assessment of 
Functioning (GAF) scores and his symptoms are consistent with 
a higher award level.  A GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).

 A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2008). 

VA treatment records from July 2004 to December 2004 report 
Axis I diagnoses of depression and insomnia secondary to 
chronic back pain.  The veteran complained of pronounced 
ambivalence, stating that his family notices it more than he 
does.  He stated that he has been more anxious and has been 
biting his fingernails.  The records show continued treatment 
for depression.  The veteran's affect was restricted, and his 
mood was described as anxious, depressed and dysphoric.  The 
veteran's speech was normal, but described as slow and 
sometimes hesitant.  Eye contact was described as fair.  His 
thought process was described as logical and relevant, and 
his insight and judgment were found to be intact.  The 
veteran's memory and concentration were impaired due to 
chronic pain.  His insomnia and depression were also noted to 
be causally related to his chronic persistent back pain, 
which was worsening.  

The veteran underwent a VA psychiatric examination in 
December 2004.  At the examination, the veteran complained of 
depressed mood, anxiety and irritability.  He reported being 
"on edge" and that his medications were no longer helping 
him as well as they used to.  The veteran denied having panic 
attacks, suicidal or homicidal ideations, psychotic symptoms 
and any symptoms approaching posttraumatic stress disorder or 
manic episodes.  He denied illicit drug use.  With regard to 
his employment, the veteran reported that he had been working 
at the post office since 1989.  He reported experiencing 
ongoing problems with his supervisors.  He is divorced and 
lives alone, but is currently in a relationship.  He reports 
having difficulties with relationships as a result of anxiety 
and irritability.

On mental status examination, the veteran was alert and 
oriented in all spheres.  The veteran was noted to appear 
anxious and in pain.  The veteran's thought processes were 
logical and coherent.  There was no looseness of associations 
or flight of ideas.  The veteran's mood was described as 
"okay," and his affect was described as restricted and 
depressed in appearance.  The veteran denied any suicidal or 
homicidal ideation, intent, or plan.  There was no evidence 
that the veteran was responding to internal stimuli or had 
any delusional constructs.  The veteran's memory and 
concentration appeared adequate.  Cognition was without gross 
deficits, and his insight and judgment were fair.  The 
examination showed an Axis I diagnosis of depression and 
insomnia with chronic back pain.  The examiner opined that 
the symptoms of depression with insomnia affect the veteran's 
social and occupational functioning to a mild to moderate 
degree.  The VA examiner assigned GAF score within the range 
of 50 to 55.  

VA outpatient treatment record dated from July 2004 to 
December 2004 show intermittent treatment for symptoms 
associated with the veteran's psychiatric disorder.  GAF 
scores ranged from 53 to 58.

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126; VAOPGCPREC 10-95 (Mar.  1995); 60 Fed. Reg. 43186 
(1995).

The Board acknowledges that the veteran's GAF scores have at 
times suggested a serious disability.  However, the majority 
of the GAF scores have demonstrated a disability manifested 
by moderate symptoms.  A GAF score is only one piece of 
evidence that the Board must consider in evaluating the 
veteran's psychiatric disorder.  The Board must consider all 
the evidence of records.  The Board finds that the veteran's 
social functioning noted in his treatment records and on his 
examination provide a clearer assessment than a mere 
interpretation of a GAF score.  Based on the veteran's 
symptoms and GAF scores reported in the VA treatment records 
and on VA examination, the Board concludes that the veteran's 
depression warrants an initial rating not greater than 30 
percent.  The veteran experiences anxiety and irritability.  
He experiences a mild to moderate social and occupational 
dysfunction.  However, his problems at work have been shown 
to be  mainly due to his back problems.  Furthermore, the 
veteran has clear and effective thought processes and 
judgment; good communication skills; is currently dating; and 
is able to perform his activities of daily living.  In 
addition, he has denied ever experiencing panic attacks, 
suicidal or homicidal ideations, delusions or hallucinations. 

A higher rating is not warranted because there is no evidence 
of panic attacks, abstract thinking, difficulty in performing 
complex mental tasks, or significantly impaired judgment.  
There is no evidence that the veteran's depression interferes 
with establishing personal relationships.  Furthermore, the 
veteran is not totally occupationally and socially impaired 
due to his depression with insomnia.  The Board notes that it 
is within the province of the Board to assess the weight and 
credibility to be attached to a medical opinion.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Swann v. Brown, 5 Vet. App. 229 (1993).  As such, the Board 
finds that a disability rating in excess of 30 percent is not 
warranted.

In sum, the weight of the credible evidence demonstrates that 
the veteran's current depression with insomnia warrants a 
rating not greater than 30 percent.  As the preponderance of 
the evidence is against this claim, the "benefit of the 
doubt" rule is not for application, and the Board must deny 
the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. § 5103, 
5103A, 5107.  The notice must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

Here, the RO sent correspondence in August 2004; and RO 
decisions in January 2005 and December 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  Thus, VA has 
satisfied its duty to notify and satisfied that duty prior to 
the issuance of the December 2005 statement of the case.  

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA also made all efforts to obtain a medical 
examination in relation to these claims.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


ORDER

An initial disability rating greater than 30 percent for 
service-connected depression with insomnia is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


